           Case 1:20-cv-03208-JMF Document 54 Filed 12/10/20 Page 1 of 2




                                                                      DIRECT DIAL    212.763.0884
                                                                      DIRECT EMAIL rkaplan@kaplanhecker.com



                                                                                    December 10, 2020

VIA ECF

The Honorable Jesse M. Furman
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

                           Re:      In re Columbia University Tuition Refund Action,
                                    Lead Case No. 1:20-cv-03208 (JMF) (S.D.N.Y.)

Dear Judge Furman:

       On behalf of The Trustees of Columbia University in the City of New York (“Columbia”),
we write in response to the Notice of Supplemental Authority (the “Fifth Notice”) that Plaintiffs
submitted yesterday. See ECF 53.

        As with Plaintiffs’ four prior Notices of Supplemental Authority, 1 see ECF 48-51,
Plaintiffs’ Fifth Notice is irrelevant because not one of the authorities that Plaintiffs discuss was
decided under New York law. Indeed, to the best of our knowledge, no court has decided a motion
to dismiss tuition refund claims under New York law (the only law applicable to this case) since
Columbia’s motion to dismiss was fully briefed on August 21, 2020.

        As discussed in the briefs we submitted in support of our motion to dismiss, see ECF 36 &
46, New York law is clear that Plaintiffs must identify a specific, enforceable promise to plead a
breach of the implied student-university contract, see, e.g., Gally v. Columbia Univ., 22 F. Supp.
2d 199, 207 (S.D.N.Y. 1998), and must also plausibly allege that Columbia acted arbitrarily or in
bad faith when breaching such promise, see, e.g., Pell v. Trs. of Columbia Univ. in City of N.Y.,
No. 97 Civ. 0193, 1998 WL 19989, at *20 (S.D.N.Y. Jan. 21, 1998) (Sotomayor, J.). The
authorities submitted by Plaintiffs do not discuss these threshold pleading requirements or any of
the other relevant considerations under New York law, see, e.g., Olsson v. Bd. of Higher Ed., 49
N.Y.2d 408, 413 (1980) (noting that New York courts “exercise[] the utmost restraint in applying




1
    In yesterday’s submission, Plaintiffs incorrectly identify yesterday’s filing as their Fourth Notice of Supplemental
    Authority, when in fact it is their fifth. See ECF 48-51, 53.
           Case 1:20-cv-03208-JMF Document 54 Filed 12/10/20 Page 2 of 2


                                                                                                                  2

traditional legal rules to disputes within the academic community”), and are therefore irrelevant to
the analysis here. 2

         Accordingly, Columbia continues to stand on the arguments under New York law made in
its briefs submitted in connection with its motion to dismiss.



                                                               Respectfully submitted,



                                                               Roberta A. Kaplan

cc: Counsel of Record




2
    By way of example, in Saroya v. University of the Pacific, the court specifically found that the plaintiff did not
    (as would be required under New York law) “identify any express or specific promise that was breached.” No. 20
    Civ. 3196, 2020 WL 7013598, at *5 (N.D. Cal. Nov. 27, 2020) (applying California law); see also ECF 53-2 at
    5.
